Citation Nr: 1027170	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial increased rating in excess of 
50 percent for major depressive disorder.  

2. Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Louis A. deMier, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from February 2003 to 
December 2003 and had 2 months and 23 days of prior active 
service.  He served in the National Guard.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  
In that decision, the RO granted service connection for a major 
depressive disorder without psychotic features and assigned a 
50 percent evaluation effective December 11, 2003.  The Veteran 
filed an informal claim for TDIU at his October 2006 decision 
review officer (DRO) hearing.  A transcript of the hearing is 
associated with the file.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further action 
is required on your part.  


REMAND

The clinical picture of the Veteran's major depressive disorder 
is not clear.  A March 2008 psychiatric evaluation by Dr. Soto 
Medina shows the Veteran reported panic attacks.  An October 2008 
VA examination report showed the Veteran had mild impairment of 
immediate and recent memory (tested at the examination).  A 
private clinician's 2004 report showed that the Veteran had some 
signs of impaired judgment, impaired abstract thinking and 
difficulty in establishing and maintaining effective social and 
work relationships.  

The Global Assessment of Functioning Scale (GAF) scores are 
mostly in the 50 to 55 range reflecting moderate to serious 
symptoms.  In a March 2008 psychiatric evaluation by Dr. Soto 
Medina, a score of 30-35 was noted (impairment in reality, 
communication or in several areas verses serious 
delusions/hallucinations or an inability to function).  GAF 
scores are not controlling, but are a supplement or a factor to 
the general rating formula, as explained above.  See, Sellers, 
372 F.3d at 1326-27; Mauerhan, 16 Vet. App. at 442.  

At the October 2006 DRO hearing, the Veteran's representative 
raised a claim for TDIU.  In August 2007, the RO sent the Veteran 
a letter explaining that he was to fill out a formal claim for 
TDIU (VA form 21-8940).  The Veteran did not respond to this 
request.  The RO did not sent the Veteran proper notice regarding 
his TDIU claim.  

The evidence in the claims file shows the Veteran separated from 
the military in December 2003 due to a personality disorder.  A 
March 2008 record from Dr. Soto Medina shows the Veteran had not 
attempted to return to work since 2002.  An April 2004 report 
from Dr. Sanz Ortega shows the Veteran has two years of 
university schooling in accounting.  The August 2007 VA 
examination report shows the Veteran's occupation to be 
"farmer" while the October 2008 VA examination shows it to be 
"diesel mechanic."  

At the August 2007 VA examination, the examiner found no total 
occupational impairment, but did not provide any rationale for 
this statement other than that the symptoms were controlled 
continuously by medication.  At the October 2008 examination, the 
examiner also found no total impairment, but did find 
deficiencies in most areas.  The examiner also found the Veteran 
unreliable and recommended an investigation into the Veteran's 
activities and behavior at home..  The Veteran was awarded SSA 
disability benefits beginning in September 2004.  In October 
2006, Dr. Soto Medina wrote that the Veteran was "totally 
disabled for working."  In the March 2008 psychiatric 
evaluation, Dr. Soto Medina provided an evaluation with regard to 
mental and emotional capacities needed to engage in gainful 
employment and manage personal affairs and income, but did not 
record a conclusion.  She noted that he has not attempted to 
return to work since 2002.  

For TDIU, under 38 C.F.R. § 4.16(b), all veterans who are unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated totally 
disabled.  A request for a total disability rating based upon a 
TDIU, whether expressly raised by a Veteran or reasonably raised 
by the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's 
claim for an initial increased rating for his major depressive 
disorder includes consideration of whether a TDIU is warranted 
under the provisions of 38 C.F.R. § 4.16.  Rating boards are to 
submit to the Director of the Compensation and Pension service, 
for extra- schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in § 4.16(a).  

On remand, the Veteran should be sent proper notice regarding his 
TDIU claim and given another opportunity to resubmit his TDIU 
application.  The Veteran should initially be afforded a VA 
examination for the specific purpose of assessing whether his 
major depressive disorder has an effect on his ability to secure 
or follow a substantially gainful occupation (for TDIU).  

Accordingly, the case is REMANDED for the following action:  

1. Provide notice to the Veteran regarding 
the evidence necessary to substantiate a 
claim for a TDIU set forth in the VCAA and 
its implementing regulations.  The notice 
should include an explanation as to the 
information or evidence needed to establish 
an effective, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2. Allow the Veteran another opportunity to 
submit a formal claim for TDIU (VA form 21-
8940).  An appropriate time period should be 
given for a response.  

3. The Veteran should undergo a social and 
industrial survey to determine the extent of 
impairment caused by his service-connected 
major depressive disorder.  If deemed 
helpful, a field examination should be 
accomplished pursuant to the recommendation 
by the October 2008 VA examiner.  A complete 
report of any findings should be made a part 
of the record.  

4. After the above development is completed, 
schedule the Veteran for a VA examination to 
determine the extent and severity of his 
major depressive disorder and the impact it 
has on his ability to work.  All 
psychological testing deemed necessary should 
be accomplished.  

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the service-connected major 
depressive disorder precludes employment 
consistent with the Veteran's two-year 
college education in accounting and 
occupational experience as a farmer and 
diesel mechanic, without taking into account 
his age or any nonservice-connected 
disabilities.  The examiner(s) should set 
forth a rationale for the conclusions 
reached.  

5. Re-adjudicate the Veteran's claim for 
entitlement to an increased rating for major 
depressive disorder and TDIU.  If any benefit 
sought on appeal remains denied, the Veteran 
and his attorney-representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
currently on appeal, as well as a summary of 
the evidence received since the issuance of 
the most recent supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


